J-A02013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JIMMY G. MITCHELL                          :
                                               :
                       Appellant               :   No. 58 WDA 2021

          Appeal from the Judgment of Sentence Entered July 10, 2020
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-CR-0002780-2019

BEFORE:      OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                               FILED: MARCH 11, 2022

        Appellant, Jimmy G. Mitchell, appeals from his judgment of sentence

entered on July 10, 2020, following his convictions for aggravated assault,

simple assault, and disorderly conduct,1 as made final by the denial of his

post-sentence motion on December 8, 2020. After careful review, we affirm

Appellant’s conviction but vacate his judgment of sentence and remand for

resentencing.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

118 Pa.C.S.A. §§ 2702(a)(3), 2701(a)(1), and 5503(a)(1), respectively. After
the jury verdict, the trial court also found Appellant guilty of harassment, 18
Pa.C.S.A. § 2709(a)(1), graded as a summary offense. See N.T. Jury Trial,
7/8/20, at 80; see also Commonwealth v. Smith, 868 A.2d 1253, 1257
(Pa. Super. 2005) (recognizing that right to a jury trial does not apply to
summary offenses).
J-A02013-22


       The trial court summarized the following facts adduced at Appellant’s

July 8, 2020 jury trial:2

       On September 18, 2019, Appellant was admitted to the
       Emergency Room at Uniontown Hospital.          This was due to
       [Appellant] exhibiting symptoms related to severe mental
       impairments. The victim, who is employed as an Emergency
       Medical Technician [(“EMT”)] by Fayette [Emergency Medical
       Services (“EMS”),] testified that he and his partner were
       dispatched to the Emergency Room at Uniontown Hospital on
       September 19, 2019 for the purpose of transporting Appellant to
       Somerset Hospital for a scheduled psychiatric evaluation.

       The victim testified that when he arrived at Uniontown Hospital,
       two security guards were standing outside of Appellant’s room.
       The victim was informed that Appellant had admitted himself to
       the hospital [] seeking a voluntary mental health evaluation. The
       victim further testified that when he first observed Appellant, he
       could tell that Appellant required a mental health evaluation and
       further stated that the hospital nurse informed him and his partner
       that Appellant had come to the Emergency Room the previous
       night with suicidal thoughts. The victim testified that Appellant
       appeared to be delusional when Appellant was first assessed for
       transport. The victim further stated that in his [28] years of
       experience as an EMT, suicidal patients being transported can be
       unpredictable.

       The victim further testified that Appellant was placed into the rear
       of the ambulance and restrained by three straps for safe transport
       to Somerset. The victim rode in the back with Appellant while his
       partner drove the ambulance. The victim stated that Appellant
       was cooperative and engaging in small talk during the first part of
       the trip. The victim then testified that Appellant suddenly “flipped
       out” somewhere on Route 199 and began punching the victim in
       the face several times. The victim testified that while he has no
       idea why Appellant suddenly began striking him, he believed it
       was likely as a result of Appellant’s mental impairments.

       Appellant testified that he has suffered from psychiatric issues all
       his life, and has been previously diagnosed with paranoid
____________________________________________


2 To protect the identity of the victim, we omit his name and refer to him as
“the victim.”

                                           -2-
J-A02013-22


        schizophrenia, bipolar disorder, and depression.          Appellant
        testified that he constantly hears voices when in a manic state and
        that he has been hospitalized on previous occasions for mental
        health problems. Appellant testified that he recalled going to the
        Emergency Room and signing voluntary commitment papers so
        that a psychiatric evaluation could be performed, but that
        everything “went completely black” after that and he does not
        recall entering the ambulance or striking the victim en route to
        Somerset.

Trial Court Opinion, 3/3/21, at 2-4 (record citation omitted). The jury found

Appellant guilty of the aforementioned charges. Two days later, on July 10,

2020, the trial court sentenced Appellant to 21 to 42 months’ incarceration at

a state correctional institution. Appellant filed a post-sentence motion on July

20, 2020. After a hearing and post-hearing submissions by the parties, the

trial court denied Appellant’s post-sentence motion in an opinion and order

entered on December 8, 2020. This appeal followed.3

        Appellant presents the following issues for review:

        1. Whether the trial court erred in denying [Appellant] the
        opportunity to cross-examine [the victim] about his receipt of
        workers’ compensation benefits where the Commonwealth
        repeatedly referenced [the victim’s] inability to return to work due
        to his injuries?

        2. Whether the jury’s verdicts convicting [Appellant] of
        aggravated assault and simple assault were against the weight of
        the evidence given the evidence that [Appellant] was experiencing

____________________________________________


3   Both Appellant and the trial court complied with Pa.R.A.P. 1925.

We note that the Honorable Senior Judge Gerald R. Solomon presided over
Appellant’s trial and sentencing. On December 8, 2020, Judge Solomon issued
an opinion before retiring denying Appellant’s post-sentence motion. The case
was then reassigned to the Honorable Joseph M. George, Jr. who penned the
March 3, 2021 Rule 1925(a) opinion.

                                           -3-
J-A02013-22


      a mental health crisis at the time of the assault and was being
      transported to Somerset Hospital for a mental health evaluation?

      3. Whether the trial court erred as a matter of law and abused its
      discretion in imposing a sentence of state incarceration where the
      trial court failed to consider and apply all of the sentencing factors
      under Pa.C.S.[A.] § 9721(b), failed to thoroughly examine
      [Appellant’s] background and character, and failed to state
      sufficient reasons for dispensing with the presentence
      investigation [(“PSI”) report] prior to imposing sentence?

Appellant’s Brief at 6-7.

      Appellant’s first issue challenges the trial court’s refusal to permit

cross-examination    of     the   victim    regarding   his   receipt   of   workers’

compensation benefits. At trial, the court precluded cross-examination about

the victim’s receipt of workers’ compensation benefits on grounds that such

testimony would be irrelevant. In Appellant’s view, the court’s evidentiary

ruling denied him the opportunity to impeach the victim’s credibility by

demonstrating that the victim had monetary motivations to remain off work.

See Appellant’s Brief at 18.      Appellant further contends that this evidence

would show that the assault was not the result of personal animus.               Id.

Because we agree that evidence of the victim’s receipt of workers’

compensation benefits was not relevant to whether Appellant assaulted the

victim, we conclude that Appellant’s claim is unavailing.

      Our standard of review governing a challenge to the admissibility of

evidence is well-settled.

      Questions concerning the admissibility of evidence are within the
      sound discretion of the trial court[,] and we will not reverse a trial
      court’s decision concerning admissibility of evidence absent an


                                           -4-
J-A02013-22


      abuse of the trial court’s discretion. An abuse of discretion is not
      merely an error of judgment[ but, rather, is] the overriding or
      misapplication of the law, or the exercise of judgment that is
      manifestly unreasonable, or the result of bias, prejudice, ill-will[,]
      or partiality, as shown by the evidence of record. If[,] in reaching
      a conclusion[,] the trial court overrides or misapplies the law,
      discretion is then abused[,] and it is the duty of the appellate court
      to correct the error.

Commonwealth v. LeClair, 236 A.3d 71, 78 (Pa. Super. 2020) (citation

omitted), appeal denied, 244 A.3d 1222 (Pa. 2021).

      “Evidence is generally admissible if it is relevant – that is, if it tends to

establish a material fact, makes a fact at issue more or less probable, or

supports a reasonable inference supporting a material fact – and its probative

value outweighs the likelihood of unfair prejudice.”        Commonwealth v.

Gilbert, -- A.3d. --, 2022 WL 211966 at *5 (Pa. Super., filed Jan. 25, 2022)

(quotation marks omitted); see also Pa.R.E. 401 (“Evidence is relevant if: (a)

it has any tendency to make a fact more or less probable than it would be

without the evidence; and (b) the fact is of consequence in determining the

action.”). Evidence that is not relevant is not admissible. Pa.R.E. 402.

      Appellant argues that evidence of the victim’s receipt of workers’

compensation     benefits     was   admissible   to   demonstrate   the   victim’s

“motivations for secondary gain from workers’ compensation” in not returning

to work. Appellant’s Brief at 18. Appellant also argues that this evidence

would show the attack was not the result of personal animus. Id. Appellant

fails, however, to demonstrate how the proffered evidence was relevant to a

material fact of this case.

                                       -5-
J-A02013-22


       The trial court explained that the evidence was properly excluded

because there was no testimony suggesting the attack was personal. On the

contrary, both Appellant and the victim testified that they did not know each

other prior to this incident.

       As such, there was no dispute as to this issue during trial and
       therefore, no requirement to admit evidence to dispute something
       that was not presented as an issue. The receipt of [w]orkers’
       [c]ompensation [b]enefits by [the victim] does not tend to prove
       or disprove a material fact and is therefore not relevant.

Trial Court Opinion, 3/3/21, at 5.

       We agree with the trial court’s conclusion that evidence of the victim’s

receipt of workers’ compensation benefits was properly excluded as irrelevant.

As the trial court opined, personal animus was never presented as an issue at

trial where the victim and Appellant unanimously denied knowing each other

prior to the episode at issue. Additionally, at trial, there was no dispute that

the victim was injured as a result of Appellant’s actions, and the defense, at

trial, never disputed the extent of the victim’s injuries. Rather, the disputed

and material fact of consequence was Appellant’s intent and whether his

actions were impacted or caused by his purported mental impairments.4


____________________________________________


4 During closing arguments, Appellant’s counsel framed the question for the
jury as “[i]s this a medical problem that should be treated by the medical
community or is this a criminal problem?” N.T. Jury Trial, 7/8/20, at 71.
Counsel conceded, “I am not going to stand here and tell you that it was okay
to punch an EMT. It is not okay. It is not okay. … We don’t want that to
happen.” Id. Counsel argued, “it’s unfortunate that this happened,” but that
Appellant “was having a medical issue that needed treatment and he just
snapped” which was “a symptom of his mental impairment.” Id. at 72-73.

                                           -6-
J-A02013-22


      Evidence of the victim’s employment status vis-a-vis the receipt of

workers’ compensation benefits does not make it more or less probable that

Appellant intended to cause the victim’s injuries. The victim’s “motivations

for secondary gain” does not prove or disprove the impact of Appellant’s

mental health problems on his actions. Consequently, the victim’s workers’

compensation benefits were irrelevant and the trial court did not abuse its

discretion in excluding such evidence at trial.

      Appellant next argues that the jury’s verdicts were against the weight

of the evidence.

      The weight of the evidence is exclusively for the finder of fact, who
      is free to believe all, none, or some of the evidence and to
      determine the credibility of the witnesses. Resolving contradictory
      testimony and questions of credibility are matters for the finder of
      fact. It is well-settled that we cannot substitute our judgment for
      that of the trier of fact.

      Moreover, appellate review of a weight claim is a review of the
      trial court's exercise of discretion in denying the weight challenge
      raised in the post-sentence motion; this Court does not review the
      underlying question of whether the verdict is against the weight
      of the evidence.

         Because the trial judge has had the opportunity to hear and
         see the evidence presented, an appellate court will give the
         gravest consideration to the findings and reasons advanced
         by the trial judge when reviewing a trial court's
         determination [as to whether a] verdict is against the weight
         of the evidence. One of the least assailable reasons for
         granting or denying a new trial is the lower court's
         conviction that the verdict was or was not against the weight
         of the evidence and that a new trial should be granted in the
         interest of justice.

      Furthermore, in order for a defendant to prevail on a challenge to
      the weight of the evidence, the evidence must be so tenuous,


                                      -7-
J-A02013-22


      vague and uncertain that the verdict shocks the conscience of the
      court.

Commonwealth v. Delmonico, 251 A.3d 829, 837 (Pa. Super. 2021)

(internal citations, quotations, and brackets omitted).

      To support his argument, Appellant contends that, while the evidence

was legally sufficient, “he did not have the ability to form an intent to cause

bodily injury to [the victim] but[,] rather[, he] was suffering [from] symptoms

[of] his mental impairments that resulted in him striking [the victim].”

Appellant’s Brief at 21. He asserts that testimony established that Appellant

was admitted to the hospital for suicidal ideation, he signed a voluntary

commitment for a psychiatric mental evaluation, the victim was aware that

this was the reason for the transport and testified that Appellant appeared

delusional and in need of psychiatric help, and Appellant testified to his

extensive mental health history and his lack of memory during this event. Id.

      In denying Appellant’s post-sentence motion regarding his weight of the

evidence claim, the trial court opined:

      With regard to this contention, the jury heard the testimony of the
      victim, as well [as testimony from] others, as to [Appellant’s
      actions] and the injuries sustained by the victim. It also heard
      the testimony of [Appellant] in which he contended [that] he
      suffered from mental impairments. What the jury did not hear
      was testimony by any doctor that [Appellant] suffered from any
      mental impairment or mental illness. [Thus,] the weight of the
      evidence is exclusively for the finder of fact, who is free to believe
      all, none, or some of the evidence and to determine the credibility
      of the witnesses.

Trial Court Opinion, 12/8/20, at 2-3 (cleaned up).



                                      -8-
J-A02013-22


       We conclude that the trial court did not abuse its discretion in denying

Appellant’s weight of the evidence claim. While we disagree with the trial

court’s insinuation that no evidence was presented of Appellant’s mental

impairments – indeed, there was consistent testimony showing that the

reason for the transport was for a mental health evaluation after Appellant

was admitted to the hospital for mental health issues – we agree that

Appellant did not present any medical documentation or witnesses evidencing

his exact diagnosis and attending symptoms. In other words, Appellant failed

to present any substantiating evidence that would establish a causal

connection between his mental health issues and his actions during this

incident.5 Thus, the jury, as fact-finder, assessed the weight of this evidence,

as presented at trial, and was free to accept or reject Appellant’s theory that

his actions were the result of his mental health impairment. Clearly, the jury

rejected Appellant’s theory in favor of the Commonwealth’s articulation of the

events and concluded that the evidence of Appellant’s mental health problems



____________________________________________


5 Appellant testified that he was diagnosed with paranoid schizophrenia,
bipolar disorder, and depression; that his symptoms included hearing voices,
having suicidal ideations, and experiencing manic states of unconsciousness;
that he was hospitalized on several occasions and at multiple psychiatric
institutions; that he was prescribed medications for these mental health
problems; and that he was suffering a mental health crisis at the time of this
incident. Appellant failed, however, to include any evidence to support his
self-serving testimony, such as mental health records, hospitalization or
diagnostic reports, or even documentation or witnesses from September
18-19, 2019 that would corroborate his view of the circumstances leading to
his admission to Uniontown Hospital.

                                           -9-
J-A02013-22


did not outweigh the circumstantial evidence inferring that Appellant’s actions

were intentional.     The evidence was not so tenuous, vague, or uncertain as

to shock the conscience of the court.              This Court may not reweigh the

evidence; therefore, Appellant’s claim is unavailing.

       Appellant’s last issue, claiming that the trial court erred in failing to

order a PSI report and mental evaluation or state sufficient reasons for

dispensing with the PSI report prior to imposing sentence, challenges the

discretionary aspects of sentencing.6

       When an appellant challenges the discretionary aspects of a sentence,

the right to appeal is not absolute. Commonwealth v. Dunphy, 20 A.3d

1215, 1220 (Pa. Super. 2011). Instead, before this Court can address the

merits of such a challenge, we must determine whether the appellant invoked

this Court’s jurisdiction by satisfying a four-part test. See Commonwealth

v. Luketic, 162 A.3d 1149, 1159-1160 (Pa. Super. 2017) (stating, “[o]nly if

the appeal satisfies these requirements may we proceed to decide the

substantive merits of [an a]ppellant’s claim”).

       We conduct a four-part analysis to determine: (1) whether
       appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
       and 903; (2) whether the issue was properly preserved at
       sentencing or in a motion to reconsider and modify sentence, see
____________________________________________


6 Appellant also argues that the trial court failed to fully consider the
sentencing factors under 42 Pa.C.S.A. § 9721(b). Because Appellant did not
raise this issue in his concise statement pursuant to Pa.R.A.P. 1925(b), he
waived this aspect of his claim. See Commonwealth v. Scott, 952 A.2d
1190, 1191 (Pa. Super. 2008) (issues not raised in a Rule 1925(b) concise
statement are waived).

                                          - 10 -
J-A02013-22


      Pa.R.Crim.P. 720; (3) whether appellant's brief has a fatal defect,
      [see] Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code, [see] 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (citations

omitted).

      In the instant case, Appellant filed a timely notice of appeal, properly

preserved his claims by filing a post-sentence motion, and included a Rule

2119(f) statement in his brief. See Appellant’s Brief at 15-16. Moreover, an

allegation that the trial court imposed the appellant’s sentence without stating

adequate reasons for dispensing with a PSI report raises a substantial

question.   See Commonwealth v. Kelly, 33 A.3d 638, 640 (Pa. Super.

2011); Commonwealth v. Goggins, 748 A.2d 721, 728 (Pa. Super. 2000)

(en banc) (reasoning that “[s]uch a claim raises a substantial question

because it avers that the court imposed sentence without considering

sufficient and accurate information about the defendant”). Accordingly, we

will address the merits of Appellant’s claim.

      The Pennsylvania Rules of Criminal Procedure, Rule 702, grants a

sentencing court discretion in ordering a PSI report; however, “[t]he

sentencing judge shall place on the record the reasons for dispensing with the

[PSI] report if the judge fails to order a [PSI] report” in instances including,




                                     - 11 -
J-A02013-22


inter alia, when the applicable sentencing statutes allow the possibility of

incarceration of at least one year. Rule 702(A)(1), (A)(2)(a).7

       The first responsibility of the sentencing [court] is to be sure that
       [it] has before [it] sufficient information to enable [it] to make a
       determination of the circumstances of the offense and the
       character of the defendant. Thus, a sentencing [court] must
       either order a PSI report or conduct sufficient presentence inquiry
       such that, at a minimum, the court is apprised of the particular
       circumstances of the offense, not limited to those of record, as
       well as the defendant’s personal history and background …. The
       court must exercise ‘the utmost care in sentence determination’ if
       the defendant is subject to a term of incarceration of one year or
       more.

       To assure that the trial court imposes sentence in consideration of
       both ‘the particular circumstances of the offense and the character
       of the defendant,’ our Supreme Court has specified the minimum
       content of a PSI report. The ‘essential and adequate’ elements of
       a PSI report include all of the following:

              (A) a complete description of the offense and the
              circumstances surrounding it, not limited to aspects
              developed for the record as part of the determination of
              guilt;

              (B) a full description of any prior criminal record of the
              offender;

              (C) a description of the educational background of the
              offender;

              (D) a description of the employment background of the
              offender, including any military record and including his
              present employment status and capabilities;




____________________________________________


7 Clearly, Appellant’s convictions allowed the possibility of incarceration for at
least one year under the applicable sentencing statutes where his convictions
included a second-degree felony (aggravated assault), which is punishable by
up to ten years’ incarceration. See 18 Pa.C.S.A. § 106(b).

                                          - 12 -
J-A02013-22


           (E) the social history of the offender, including family
           relationships, marital status, interests and activities,
           residence history, and religious affiliations;

           (F) the offender’s medical history and, if desirable, a
           psychological or psychiatric report;

           (G) information about environments to which the offender
           might return or to which he could be sent should probation
           be granted;

           (H) supplementary reports from clinics, institutions[,] and
           other social agencies with which the offender has been
           involved;

           (I) information about special resources which might be
           available to assist the offender, such as treatment centers,
           residential facilities, vocational training services, special
           education facilities, rehabilitative programs of various
           institutions to which the offender might be committed,
           special programs in the probation department, and other
           similar programs which are particularly relevant to the
           offender’s situation;

           (J) a summary of the most significant aspects of the report,
           including specific recommendations as to the sentence if the
           sentencing court has so requested.

     While case law does not require that the trial court order a [PSI]
     report under all circumstances, the cases do appear to restrict the
     court’s discretion to dispense with a PSI report to circumstances
     where the necessary information is provided by another source.
     Our cases establish, as well, that the court must be apprised of
     comprehensive information to make the punishment fit not only
     the crime but also the person who committed it.

Commonwealth v. Carrillo-Diaz, 64 A.3d 722, 725-726 (Pa. Super. 2013)

(corrections omitted), quoting Goggins, 748 A.2d at 728. The mandates of

Rule 702 emanate “from the imperative of individualized sentencing; each

person sentenced must receive a sentence fashioned to his or her individual

needs.” Commonwealth v. Flowers, 950 A.2d 330, 334 (Pa. Super. 2008).

                                   - 13 -
J-A02013-22


Therefore, at a minimum and even without a PSI report, basic sentencing

information must include the following:

     (1) education – highest grade completed;

     (2) occupation and employment history;

     (3) marital status;

     (4) children;

     (5) the official version of the offense;

     (6) the defendant’s version of the offense;

     (7) a social hereditary history, including family background, living
     situation, etc.;

     (8) physical and mental health;

     (9) drug or alcohol use;

     (10) military history;

     (11) financial status;

     (12) role of religion in the defendant’s life;

     (13) hobbies and leisure activities;

     (14) sources of this information; and,

     (15) an evaluation by the presentence investigator.

Commonwealth v. Monahan, 860 A.2d 180, 184-185 (Pa. Super. 2004).

     Instantly, Appellant was sentenced two days after his trial. Prior to the

imposition of sentence, Appellant’s counsel requested that the trial court

continue sentencing to conduct a PSI and mental health evaluation “so that

the [c]ourt can consider [Appellant’s] mental illness, which [] was

predominantly featured through the trial.” N.T. Sentencing, 7/10/20, at 4.


                                     - 14 -
J-A02013-22


Appellant’s counsel argued, “[w]e didn’t have any medical records introduced

into evidence[,] and I don’t think the [c]ourt has the benefit of medical records

in making a sentencing determination.” Id. The trial court denied Appellant’s

request on the basis that Appellant was incarcerated since September 19,

2019, the court was unaware of any prior examination request, and “[o]ther

than [Appellant’s] testimony, there is nothing of record during the trial that

would indicate any mental issue with him.”       Id. at 5.   Appellant’s counsel

pressed further, to “at least” request records from Fayette County Prison

which would show that Appellant was prescribed “very powerful psychotropic

medication” and other indicia of Appellant’s mental health problems. Id. The

trial court again denied the request and proceeded to impose Appellant’s

sentence. Notwithstanding that it denied Appellant’s request for a PSI report

moments prior, the trial court included in its reasons for sentence that it

purportedly considered a PSI report prepared by the Fayette County Adult

Probation Office. See id. at 7.

      Appellant argues that the trial court erred in failing to order a PSI,

including a mental health evaluation, and in failing to provide adequate

reasons for dispensing with the investigation.        Appellant’s Brief at 24.

Appellant claims that because the trial court sentenced him just two days after

trial, it did not have sufficient information concerning his personal history,

family history, lifelong struggles with mental illness, and rehabilitative needs.

Id. at 25.    Citing Goggins, Appellant argues that the court’s inquiry at


                                     - 15 -
J-A02013-22


sentencing is not restricted to evidence adduced at trial and the PSI report

would    have   revealed   additional    information   pertinent   to   Appellant’s

background and mental health. Id.

        We agree.   Here, the trial court failed to order a PSI report, and its

perfunctory reasoning for dispensing of the report falls far short of the

requirements of Rule 702. To the extent that the trial court made a passing

reference to a purported PSI report at sentencing, the existence of such report

is not supported by the certified record. No PSI report is contained in the

certified record nor is one documented on the trial court docket as being

ordered, conducted, filed, or sent to the parties. For purposes of appellate

review, what is not of record does not exist. See Commonwealth v. Holley,

945 A.2d 241, 246 (Pa. Super. 2008). Moreover, the trial court’s observation

that there was no indication, at trial, of Appellant’s mental health issues is

unsupported.    The entire trial revolved around the existence and effect of

Appellant’s mental health issues. Appellant’s mental health problems caused

his initial hospitalization, necessitated the transport during which the assault

occurred, and encompassed the entirety of Appellant’s defense strategy.

Stated plainly, Appellant’s mental health and its effect on him was the

material fact in issue. The trial court’s refusal to acknowledge overwhelming

record evidence recognizing the existence of Appellant’s mental health issues

is untenable.




                                        - 16 -
J-A02013-22


      The trial court’s failure to order a PSI report may nevertheless be

harmless where a review of the record demonstrates that the trial court

conducted sufficient inquiry such that it “was apprised of comprehensive

information to make the punishment fit not only the crime but also the person

who committed it.”     Commonwealth v. Finnecy, 135 A.3d 1028, 1032

(Pa. Super. 2016). There is no indication that the trial court conducted such

an investigation here. Rather, the record shows that the trial court sentenced

Appellant “without obtaining even the most basic personal information

necessary to enable it to craft a sentence tailored to [Appellant’s] individual

and rehabilitative needs.” Kelly, 33 A.3d at 642. As we conclude that the

trial court’s sentence constituted an abuse of discretion; we are constrained

to vacate Appellant’s judgment of sentence and remand for resentencing “on

the basis of a PSI report or a comprehensive colloquy that offers the functional

equivalent of the information a PSI report would otherwise provide.”

Flowers, 950 A.2d at 334.

      Relatedly, we conclude the trial court abused its discretion in failing to

order and consider a mental health evaluation of Appellant before imposing

sentence. See Kelly, 33 A.3d at 642 (criticizing the trial court for declining

to order a psychiatric evaluation where one was requested and concerns

regarding the appellant’s mental health were raised on the record).          As

highlighted above, litigation over the extent and effect of Appellant’s mental

health issues permeated the entire trial.     Nevertheless, no mental health


                                     - 17 -
J-A02013-22


evaluation or documentation appears in the certified record. While the burden

to present this evidence at trial is on the defendant and his counsel, the onus

is on the trial court to be fully apprised of all relevant information pertaining

to the circumstances of the offense, Appellant’s background, and Appellant’s

mental health issues when imposing an informed and individualized sentence

tailored to Appellant’s unique needs.         On remand, the trial court must

thoroughly evaluate Appellant’s mental health in conjunction with all of the

“basic sentencing information” cited in Monahan and Carrillo-Diaz, supra.

      Convictions affirmed. Judgment of sentence vacated. Case remanded

for resentencing with instructions. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2022




                                     - 18 -